UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 STRATEGIC FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/13 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements.Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Active MidCap Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Active Midcap Fund September 30, 2013 (Unaudited) Common Stocks99.9% Shares Value ($) Automobiles & Components.8% Lear 51,200 Banks6.2% Comerica 97,700 3,840,587 Fifth Third Bancorp 312,600 5,639,304 KeyCorp 242,300 2,762,220 Popular 110,700 a 2,903,661 Regions Financial 750,300 6,947,778 SunTrust Banks 152,700 4,950,534 Capital Goods11.9% A.O. Smith 50,700 2,291,640 AECOM Technology 180,300 a 5,637,981 AGCO 81,100 4,900,062 Dover 16,100 1,446,263 Flowserve 102,700 6,407,453 Fluor 15,500 1,099,880 L-3 Communications Holdings 41,000 3,874,500 Lennox International 90,800 6,833,608 Lincoln Electric Holdings 86,200 5,742,644 Pall 4,100 315,864 Rockwell Automation 41,900 4,480,786 Valmont Industries 42,700 5,931,457 WABCO Holdings 34,000 a 2,864,840 Consumer Durables & Apparel2.7% Hanesbrands 112,300 6,997,413 PulteGroup 297,600 4,910,400 Consumer Services3.0% Starwood Hotels & Resorts Worldwide 102,800 b 6,831,060 Wyndham Worldwide 105,100 6,407,947 Diversified Financials5.8% American Capital 3,900 a 53,625 Moody's 109,600 7,708,168 SLM 275,500 6,859,950 T. Rowe Price Group 48,300 3,474,219 Waddell & Reed Financial, Cl. A 135,600 6,980,688 Energy4.6% Chesapeake Energy 161,600 4,182,208 Denbury Resources 162,100 a 2,984,261 Diamond Offshore Drilling 38,200 c 2,380,624 HollyFrontier 73,900 3,111,929 Kosmos Energy 41,100 a 422,508 Marathon Petroleum 46,300 2,978,016 RPC 110,900 c 1,715,623 Valero Energy 70,600 2,410,990 Food & Staples Retailing.1% Kroger 5,500 Food, Beverage & Tobacco6.4% Coca-Cola Enterprises 176,700 7,105,107 Green Mountain Coffee Roasters 44,600 a,c 3,359,718 Hershey 23,200 2,146,000 Hillshire Brands 180,800 5,557,792 Ingredion 48,900 3,235,713 J.M. Smucker 41,200 4,327,648 Tootsie Roll Industries 24,900 c 767,418 Universal 31,300 c 1,594,109 Health Care Equipment & Services5.9% CareFusion 69,000 a 2,546,100 Cigna 18,500 1,421,910 Edwards Lifesciences 6,200 a 431,706 Quest Diagnostics 50,700 3,132,753 ResMed 135,500 c 7,157,110 Sirona Dental Systems 64,300 a 4,303,599 St. Jude Medical 79,800 4,280,472 Zimmer Holdings 29,900 2,455,986 Household & Personal Products2.3% Avon Products 172,400 3,551,440 Energizer Holdings 68,800 6,271,120 Insurance2.7% Everest Re Group 14,800 2,152,068 Principal Financial Group 41,000 1,755,620 Unum Group 47,600 1,448,944 XL Group 207,400 6,392,068 Materials2.8% CF Industries Holdings 16,500 3,478,695 NewMarket 300 86,373 Packaging Corporation of America 67,500 3,853,575 Worthington Industries 135,600 4,668,708 Media.3% Valassis Communications 43,000 c Pharmaceuticals, Biotech & Life Sciences8.7% Agilent Technologies 143,500 7,354,375 Charles River Laboratories International 81,100 a 3,751,686 Mettler-Toledo International 29,200 a 7,010,628 Mylan 207,900 a 7,935,543 Perrigo 23,300 2,874,754 Salix Pharmaceuticals 54,300 a 3,631,584 United Therapeutics 68,600 a 5,409,110 Real Estate4.7% Apartment Investment & Management, Cl. A 130,800 b 3,654,552 Camden Property Trust 36,700 b 2,254,848 CBL & Associates Properties 249,100 b 4,757,810 Corrections Corporation of America 166,579 b 5,755,305 HCP 66,400 b 2,719,080 Kimco Realty 37,900 b 764,822 Weyerhaeuser 14,700 b 420,861 Retailing9.1% Abercrombie & Fitch, Cl. A 94,200 3,331,854 American Eagle Outfitters 260,900 3,649,991 Bed Bath & Beyond 95,900 a 7,418,824 Dillard's, Cl. A 69,800 5,465,340 Gap 139,200 5,606,976 Macy's 83,600 3,617,372 O'Reilly Automotive 59,600 a 7,604,364 PetSmart 37,000 2,821,620 Semiconductors & Semiconductor Equipment1.7% Cree 7,200 a 433,368 First Solar 32,700 a 1,314,867 LSI 706,700 5,526,394 Software & Services9.6% CA 241,300 7,159,371 Cadence Design Systems 437,600 a 5,907,600 CoreLogic 174,500 a 4,720,225 DST Systems 47,800 3,604,598 Fiserv 76,600 a 7,740,430 Intuit 120,200 7,970,462 NeuStar, Cl. A 48,100 a 2,379,988 VeriSign 44,300 a 2,254,427 Technology Hardware & Equipment4.6% Brocade Communications Systems 754,300 a 6,072,115 Harris 119,200 7,068,560 SanDisk 117,200 6,974,572 Transportation.3% Matson 42,400 Utilities5.7% AES 94,600 1,257,234 Edison International 147,800 6,807,668 IDACORP 76,000 3,678,400 Pinnacle West Capital 104,100 5,698,434 Public Service Enterprise Group 6,600 217,338 UGI 33,400 1,306,942 Wisconsin Energy 150,100 6,061,038 Total Common Stocks (cost $365,818,790) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $502,774) 502,774 d Investment of Cash Collateral for Securities Loaned3.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $14,895,059) 14,895,059 d Total Investments (cost $381,216,623) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in real estate investment trust. c Security, or portion thereof, on loan. At September 30, 2013, the value of the fund's securities on loan was $14,572,923 and the value of the collateral held by the fund was $14,895,059. d Investment in affiliated money market mutual fund. At September 30, 2013, net unrealized appreciation on investments was $69,149,229 of which $79,326,903 related to appreciated investment securities and $10,177,674 related to depreciated investment securities. At September 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 11.9 Software & Services 9.6 Retailing 9.1 Pharmaceuticals, Biotech & Life Sciences 8.7 Food, Beverage & Tobacco 6.4 Banks 6.2 Health Care Equipment & Services 5.9 Diversified Financials 5.8 Utilities 5.7 Real Estate 4.7 Energy 4.6 Technology Hardware & Equipment 4.6 Money Market Investments 3.5 Consumer Services 3.0 Materials 2.8 Consumer Durables & Apparel 2.7 Insurance 2.7 Household & Personal Products 2.3 Semiconductors & Semiconductor Equipment 1.7 Automobiles & Components .8 Media .3 Transportation .3 Food & Staples Retailing .1 † Based on net assets. The following is a summary of the inputs used as of September 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 434,968,019 - - Mutual Funds 15,397,833 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the funds rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. STRATEGIC FUNDS, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 25, 2013 By: /s/ James Windels James Windels Treasurer Date: November 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
